DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 7/19/2021 is acknowledged.
Applicant's election with traverse of the invention of Species D in the reply filed 7/19/2021, is acknowledged.
         Applicant's traversal is on the grounds that search and examination of the non-elected Species A and E can be made without serious burden to the Examiner, in particular, because the application currently contains claims that the Applicant considers to be generic. The Applicant also contends that Species D and E are not mutually exclusive with any one of claims 1, 2, 6, and 10-19. Applicant's traversal has been carefully considered, but fails to establish error in the propriety of the present requirement for restriction and election.
Though Applicant asserts that examination of the additional species would not pose an undue burden on the Examiner, such is not an accurate assertion in light of the disparate nature of the presently claimed subject matter as noted in the Requirement for Restriction of 5/17/2021.
Consideration of the plurality of inventions that Applicant has claimed would significantly compromise and preclude a quality examination on the merits. Furthermore, execution of a search encompassing the entirety of Applicant's species would not only constitute an undue burden on the Examiner, but consideration of the findings of such a search in 
Moreover, it is further noted that a comprehensive search for the presently claimed subject matter is not solely limited to a search of the classes and subclasses in which they are classified. Therefore, it is obvious that a comprehensive search of the copious amounts of patent and non-patent literature for each of the patentably distinct inventions and their permutations presently claimed would necessarily place an undue burden on the Examiner. Further regarding Species D and E, the different and incompatible structures of the embodiments render the species distinct.
 	Therefore, for the reasons above and those made of record in the Requirement for Restriction of 5/17/2021, the restriction requirement is deemed proper and is made FINAL.
Claims 3-5 and 20-22 are withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b), as being to non-elected inventions, there being no allowable generic or linking claim. Claims 7-9 and 18 have further been withdrawn for being directed towards the non-elected species embodiments.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 10-16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sotereanos (US Pub. No. 2002/0133234).
Sotereanos discloses the following regarding claim 1: a femoral head arthroplasty system comprising: a femoral prosthesis (Figs. 1-3a, 13a-13b) comprising: a mounting plate (20) having a first side (lower side of element 20) and an opposed second side (upper side of element 20), and an implant body (30) extending from the first side of the mounting plate (Figs. 1-3a, 13a-13b), wherein the implant body extends from the mounting plate by a distance no greater than 90 mm (para. 0046); and a femoral head replacement (16) having a generally spherical surface (Figs. 1-3a), wherein one of the femoral prosthesis and the femoral head comprises an adapter (26), and wherein the other of the femoral prosthesis and the femoral head defines a recess (28) that is complimentarily shaped to receive the adapter (Figs. 1-3a, 13a-13b; paras. 0049-0050).
Sotereanos discloses the following regarding claim 2: the femoral head arthroplasty system of claim 1, wherein the femoral prosthesis comprises the adapter (Figs. 1-3a, 13a-13b), wherein the adapter extends from the second side of the mounting plate (Figs. 1-3a, 13a-13b).
Sotereanos discloses the following regarding claim 6: the femoral head arthroplasty system of claim 1, wherein the implant body defines a generally hemicylindrical surface (Figs. 13a-13b).
Sotereanos discloses the following regarding claim 10: the femoral head arthroplasty system of claim 1. wherein the femoral prosthesis comprises a porous or textured metal (22, 24) (paras. 0044-0045).
Sotereanos discloses the following regarding claim 11: the femoral head arthroplasty system of claim 10, wherein the porous or textured metal is at least one metal selected from the group consisting of cobalt chromium, titanium, and tantalum (paras. 0044-0045).

Sotereanos discloses the following regarding claim 13: the femoral head arthroplasty system of claim 12, wherein the coating is one selected from the group consisting of hydroxyapatite, titanium oxide, titanium nitride, zirconium oxide, and pyrolytic carbon (paras. 0044-0045).  
Sotereanos discloses the following regarding claim 14: the femoral head arthroplasty system of claim 12, wherein the coating is configured to promote ingrowth or on-growth of bone (paras. 0044-0045).
Sotereanos discloses the following regarding claim 15: the femoral head arthroplasty system of claim 1, wherein the diameter of at least a portion of the implant body ranges from about 10 mm to about 18 mm (para. 0046).
Sotereanos discloses the following regarding claim 16: the femoral head arthroplasty system of claims 1, wherein the implant body has a variable outer diameter (Figs. 1-3a, 13a-13b).
Sotereanos discloses the following regarding claim 19: the femoral head arthroplasty system of claim 1, wherein the implant body has a distal end (lower end of element 14, 30) wherein the distal end of the body defines a surface that extends generally parallel to the mounting plate (Figs. 1-3c, 13a-13b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sotereanos in view of Walter et al. (US Pat. No. 8,470,049; hereinafter Walter).
Sotereanos discloses the limitations of the claimed invention, as described above. It further recites that the adapter is tapered (paras. 0049, 0074). However, it does not explicitly recite that the adapter has a Morse taper. Walter teaches that it is well known in the art that a hip implant has an adapter (14) with a Morse taper (Fig. 1; col. 4, lines 20-43), for the purpose of securely attaching the modular components of the prosthesis together. It would have been an obvious matter of design choice to one having ordinary skill in the art to modify the adapter of Sotereanos to have a Morse taper, as taught by Walter, in order to securely attach the modular components of the prosthesis together.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/ANN SCHILLINGER/Primary Examiner, Art Unit 3774